Case 8:20-cv-00093-JVS-KES Document 9 Filed 02/11/20 Page 1 of 12 Page ID #:35




 1
     Matthew Righetti (SBN 121012)
     John Glugoski (SBN19155l)
 2   RIGHETTI GLUGOSKI, P.C.
 3   456 Montgomery Street, Suite 1400
     San Francisco, California 94104
 4   Telephone: (415) 983-0900
 5   Facsimile: (415) 397-9005

 6   Attorneys for Plaintiff REUBEN NATHAN
 7   and the alleged Class

 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11   REUBEN NATHAN, individually and               Case No. 8:20-cv-00093-JVS-KES
12   on behalf of all others similarly situated,
                                                   FIRST AMENDED CLASS
13                       Plaintiff,                ACTION COMPLAINT
14
                                                   JURY TRIAL DEMANDED
15
     v.
16

17
     LENDING TREE, LLC a Delaware
18   limited liability company; TITAN
     MUTUAL LENDING INC.
19

20
                         Defendant.
21

22

23

24

25

26
27

28
                            FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00093-JVS-KES Document 9 Filed 02/11/20 Page 2 of 12 Page ID #:36




 1   Plaintiff Reuben Nathan (“Nathan” or “Plaintiff”) brings this Class Action Complaint
 2   and Demand for Jury Trial (“Complaint”) against Defendants LENDING Tree, LLC
 3   (“Lending Tree”) and Defendant TITAN MUTUAL LENDING INC. (“Titan”) to:
 4   (1) stop Defendant’s practice of placing auto-dialed calls to cellphone owners; and
 5   (2) obtain damages for all persons similarly injured by Defendant’s conduct. Plaintiff,
 6   for his Complaint, alleges as follows upon personal knowledge as to himself and his
 7   own acts and experiences, and, as to all other matters, upon information and belief,
 8   including investigation conducted by his attorneys.
 9                                  JURISDICTION & VENUE
10          1.        The Court has subject matter jurisdiction over this action pursuant to 28
11   U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47
12   U.S.C. § 227, et seq., (“TCPA” or the “Act”) a federal statute. The Court also has
13   jurisdiction under the Class Action Fairness Act, 28 U.S.C. § 1332 (“CAFA”). The
14   alleged Class consists of over 100 persons, there is minimal diversity, and the claims
15   of the class members when aggregated together exceeds $5 million. Further, none of
16   the exceptions to CAFA applies.
17          2.        Venue is proper pursuant to 28 U.S.C. § 1391(b) because Plaintiff
18   received the unlawful calls in this District, the decision to make the calls emanated
19   from this District, and the calls were directed to persons residing, at least in part, in
20   this District.
21                                            PARTIES
22          3.        Plaintiff Nathan is a natural person residing in Orange County and is a
23   citizen of the State of California.
24          4.        Defendant Lending Tree is a corporation incorporated and existing
25   under the laws of the State of Delaware whose corporate headquarters is located at
26   11115 Rushmore Dr., Charlotte, North Carolina, 28277.
27

28
                                FIRST AMENDED CLASS ACTION COMPLAINT
                                                  -2-
Case 8:20-cv-00093-JVS-KES Document 9 Filed 02/11/20 Page 3 of 12 Page ID #:37




 1         5.     Defendant Titan is a corporation incorporated and existing under the
 2   laws of the State of California whose corporate headquarters is located at 250
 3   Commerce Suite 200, Irvine, California 92602.
 4         6.     For purposes of this First Amended Complaint, Lending Tree and Titan
 5   will be collectively referred to as “Defendants.”        On information and belief,
 6   Defendants have engaged in a common scheme and practice to solicit and generate
 7   business by engaging in a telemarketing campaign that implements the use of an
 8   automatic telephone dialing system in violation of TCPA, 47 U.S.C. § 227, et seq.
 9                       COMMON FACTUAL ALLEGATIONS
10         7.     Defendant Lending Tree is a Marketing Lead Generator and a Duly
11   Licensed Mortgage broker that generates leads via telemarketing (and potentially
12   through other means).
13         8.     Titan is a mortgage lender that provides consumers with a variety of
14   mortgage products. On information and belief, Titan purchases leads from
15   telemarketing companies such as Lending Tree.
16         9.     All of the calls at issue in this case were made by Lending Tree and/or
17   Titan using an auto dialer for its own benefit and as a lead aggregator to generate
18   business.
19         10.    Unfortunately for consumers, Defendants, in an attempt to secure new
20   business, engaged in an aggressive telemarketing campaign—often stepping outside
21   the law in the process.
22         11.    Specifically, Defendants used an automatic telephone dialing system
23   (“ATDS”) to make unsolicited telemarketing calls to cellphone numbers.
24         12.    While such calls to landlines may be permitted under the Act, it is a plain
25   violation of the TCPA, 47 U.S.C. § 227, et seq. to make such calls to cellphones.
26         13.    Notably, marketers who wish to avoid calling cellphone numbers are
27

28
                               FIRST AMENDED CLASS ACTION COMPLAINT
                                               -3-
Case 8:20-cv-00093-JVS-KES Document 9 Filed 02/11/20 Page 4 of 12 Page ID #:38




 1   able to segregate their calls lists to identify cellphone numbers.
 2            14.   Defendants made unsolicited calls to the cellphones of Plaintiff and
 3   others.
 4            15.   Rather than adhere to the TCPA, Defendants placed repeated calls to
 5   consumers who never provided consent (either orally or in writing) to receive such
 6   calls.
 7            16.   By making unauthorized telemarketing calls as alleged herein,
 8   Defendants have caused consumers actual harm. This includes the aggravation,
 9   nuisance and invasions of privacy that result from the placement and receipt of such
10   calls, in addition to the wear and tear on their telephones, consumption of battery life,
11   lost ability to place outgoing calls and other interruption in use, cellular minutes, loss
12   of value realized for the monies consumers paid to their carriers for the receipt of
13   such calls, and other diminished use, enjoyment, value, and utility of their cellphones
14   and cellphone plans.
15            17.   Furthermore, the calls trespassed against and interfered with Plaintiff
16   and the other Class members’ use and enjoyment of, and the ability to access, their
17   cellphones, including the related data, software, applications, and hardware
18   components.
19            18.   Defendants knowingly made, and continues to make, repeated
20   autodialed telemarketing calls to cellphone owners without the prior express consent
21   of the recipients.
22            19.   As such, Defendants not only invaded the personal privacy of Plaintiff
23   and members of the putative Class, it also intentionally and repeatedly violated the
24   TCPA.
25            20.   The calls were made by or on Lending Tree’s and/or Titan behalf (and
26   on behalf of others) and with Lending Tree’s and/or Titan’s full knowledge and
27

28
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                -4-
Case 8:20-cv-00093-JVS-KES Document 9 Filed 02/11/20 Page 5 of 12 Page ID #:39




 1   approval.
 2         21.    The TCPA was enacted to protect consumers from unsolicited telephone
 3   calls like those alleged in this case.
 4         22.    In response to Defendants’ unlawful conduct, Plaintiff files the instant
 5   lawsuit and seeks an injunction requiring Defendants to cease all unsolicited
 6   telephone calling activities to consumers as complained of herein and an award of
 7   statutory damages to the members of the Class, together with costs and reasonable
 8   attorneys’ fees.
 9                      FACTS SPECIFIC TO PLAINTIFF NATHAN
10         23.    Plaintiff Nathan is the owner and customary user of a cellphone number
11   ending in 1237.
12         24.    At no time did Nathan provide his cellphone number to Defendants or
13   provide Defendants, or any of Defendants’ agents, with prior express consent to call.
14         25.    Plaintiff received an autodialed call to his cellphone on or about
15   December 9, 2019.
16         26.    Plaintiff heard a pause and click or delayed beep on the call and
17   connection, indicative of an ATDS.
18         27.    All of the calls were made by agents or employees of The Lending Tree.
19   The Lending Tree knew about, directed, ratified, and benefitted from the calls, which
20   on information and belief were made by Lending Tree or persons acting on Lending
21   Tree’s behalf. Indeed, after receiving the calls from Lending Tree, following the
22   pause and click or delayed beep on the call, the call was connected by Lending Tree
23   to financial loan lending service companies, such as Titan Funding. Upon connecting
24   the autodialed call, the telephone representative identified herself as someone
25   working for Lending Tree and once the call was transferred to the mortgage company
26   such as Titan Funding, “Gunner” identified himself as working for Titan and began
27

28
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                              -5-
Case 8:20-cv-00093-JVS-KES Document 9 Filed 02/11/20 Page 6 of 12 Page ID #:40




 1   to make the sales pitch. Gunner from Titan explained to Plaintiff that his company
 2   buys leads from Lending Tree and this is how Lending Tree connected Plaintiff to
 3   Titan.
 4            28.   Prior to receiving the above-referenced calls, Plaintiff had no
 5   relationship with Defendants, had never provided their telephone number directly to
 6   Defendants, and had never requested that Defendants place calls to it or to offer it
 7   any services.
 8            29.   Simply put, Plaintiff has never provided any form of prior express
 9   consent to Defendants to place telemarketing calls to his cellphone number and has
10   no business or other relationship with Defendants.
11            30.   Defendant was, and remains, aware that the above-described
12   telemarketing calls were made to consumers like Plaintiff and Defendants was never
13   provided prior express consent to receive them.
14            31.   By making unsolicited calls as alleged herein, Defendants has caused
15   Plaintiff and members of the Class actual harm. This includes the aggravation,
16   nuisance, and invasions of privacy that result from the placement of such calls, in
17   addition to the wear and tear on their cellphones, interference with the use of their
18   phones, consumption of battery life, loss of value realized for the monies consumers
19   paid to their wireless carriers for the receipt of such calls, and the diminished use,
20   enjoyment, value, and utility of their telephone plans.
21            32.   Furthermore, Defendants made the calls knowing that they trespassed
22   against and interfered with Plaintiff and the other Class members’ use and enjoyment
23   of, and the ability to access, their phones, including the related data, software, and
24   hardware components.
25            33.   To redress these injuries, Plaintiff, on behalf of himself and the Class of
26   similarly situated individuals, brings this suit under the TCPA, which prohibits
27

28
                              FIRST AMENDED CLASS ACTION COMPLAINT
                                                 -6-
Case 8:20-cv-00093-JVS-KES Document 9 Filed 02/11/20 Page 7 of 12 Page ID #:41




 1   unsolicited telemarketing calls to cellular telephones.
 2         34.    On behalf of the Class, Plaintiff seeks an injunction requiring
 3   Defendants to cease all unauthorized calling activities and an award of statutory
 4   damages to the class members, together with costs and reasonable attorneys’ fees.
 5                           CLASS ACTION ALLEGATIONS
 6         35.    Plaintiff brings this action in accordance with Federal Rule of Civil
 7   Procedure 23(b)(2) and Rule 23(b)(3) on behalf of himself and a Class defined as
 8   follows:
 9
           Autodialed Class: All persons in the United States who (1) from the
10         date four years prior to the filing of this Complaint through the date
           notice is sent to the Class; (2) Defendants caused to be called; (3) on the
11         person’s cellphone; (4) for the same purpose as Defendant called
           Plaintiff; (5) using the same equipment that was used to call the Plaintiff,
12         and (6) for whom Defendants claims it obtained prior express consent in
           the same manner as Defendants claims it obtained prior express consent
13         to call the Plaintiff.
           36.    The following people are excluded from the Class: (1) any Judge or
14
     Magistrate presiding over this action and members of their families; (2) Defendants’
15
     subsidiaries, parents, successors, predecessors, and any entity in which the
16
     Defendants or its parents have a controlling interest and their current or former
17
     employees, officers and directors; (3) persons who properly execute and file a timely
18
     request for exclusion from the Class; (4) persons whose claims in this matter have
19
     been finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel
20
     and Defendants’ counsel; and (6) the legal representatives, successors, and assignees
21
     of any such excluded persons.
22
           37.    Plaintiff anticipates the need to amend the class definition following a
23
     period of appropriate discovery regarding, inter alia, the purpose of the calls, the
24
     equipment used to make the calls, and any supposed prior express consent.
25
           38.    Numerosity: The exact number of members within the Class is
26
     unknown and not available to Plaintiff at this time, but individual joinder is
27

28
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                               -7-
Case 8:20-cv-00093-JVS-KES Document 9 Filed 02/11/20 Page 8 of 12 Page ID #:42




 1   impracticable. On information and belief, Defendants has placed telemarketing calls
 2   to thousands of consumers who fall into the defined Class. The number of members
 3   of the Class and class membership can be identified through objective criteria,
 4   including Defendants’ phone records.
 5         39.    Typicality: Plaintiff’s claims are typical of the claims of other members
 6   of the Class in that Plaintiff and the members of the Class sustained the same legal
 7   injuries and damages arising out of Defendants’ uniform wrongful conduct. If
 8   Plaintiff has an entitlement to relief, so do the rest of the Class Members.
 9         40.    Adequate Representation: Plaintiff will fairly and adequately
10   represent and protect the interests of the Class and has retained counsel competent
11   and experienced in complex class actions, including class actions under the TCPA.
12   Neither Plaintiff nor his counsel has any interest in conflict with or antagonistic to
13   those of the Class, and Defendant has no defenses unique to Plaintiff.
14         41.    Commonality and Predominance: There are questions of law and fact
15   common to the claims of Plaintiff and the Class, and those questions will drive the
16   litigation and predominate over any questions that may affect individual members of
17   the Class. Common questions for the Class include, but are not necessarily limited to
18   the following:
19                (a)    Whether Defendant’s conduct violated the TCPA;
20                (b)    Whether the calls were made on behalf of Defendant and/or
21         whether Defendant knew about, approved, or benefitted from the calls;
22                (c)    Whether Defendants had prior express consent to place the calls;
23                (d)    Whether the calls were made using an ATDS; and
24                (e)    Whether Defendants’ conduct was willful or knowing such that
25         members of the Class are entitled to treble damages.
26         42.    Conduct Similar Towards All Class Members: By committing the
27

28
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                               -8-
Case 8:20-cv-00093-JVS-KES Document 9 Filed 02/11/20 Page 9 of 12 Page ID #:43




 1   acts set forth in this pleading, Defendants have acted or refused to act on grounds
 2   substantially similar towards all members of the Class so as to render certification of
 3   the Class for final injunctive relief and corresponding declaratory relief appropriate
 4   under Rule 23(b)(2).
 5         43.    Superiority & Manageability: This case is also appropriate for class
 6   certification because class proceedings are superior to all other available methods for
 7   the fair and efficient adjudication of this controversy. Joinder of all parties is
 8   impracticable, and the damages suffered by the individual members of the Class will
 9   likely be relatively small, especially given the burden and expense of individual
10   prosecution of the complex litigation necessitated by Defendants’ actions.
11         44.    It would be virtually impossible for the individual members of the Class
12   to obtain effective relief from Defendants’ misconduct. Even if members of the Class
13   could sustain such individual litigation, it would still not be preferable to a class
14   action, because individual litigation would increase the delay and expense to all
15   parties due to the complex legal and factual controversies presented in this
16   Complaint.
17         By contrast, a class action presents far fewer management difficulties and
18   provides the benefits of single adjudication, economies of scale, and comprehensive
19   supervision by a single Court. Economies of time, effort and expense will be fostered
20   and uniformity of decisions ensured. Also, there are no pending governmental actions
21   against Defendants for the same conduct.
22
                             FIRST CAUSE OF ACTION
23                         Violation of 47 U.S.C. § 227, et seq.
                     (On behalf of Plaintiff and the Autodialed Class)
24         45.    Plaintiff incorporates the foregoing allegations as if fully set forth
25   herein.
26         46.    Defendants made or caused to be made calls to Plaintiff’s and the other
27

28
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                               -9-
Case 8:20-cv-00093-JVS-KES Document 9 Filed 02/11/20 Page 10 of 12 Page ID #:44




 1   Autodialed Class Members’ cellphones.
 2         47.    These calls were made using equipment that had the capacity to store or
 3   produce telephone numbers using a random or sequential number generator, to
 4   receive and store lists of phone numbers, and to dial such numbers, en masse, without
 5   human intervention.
 6         48.    The telephone dialing equipment utilized by Defendants, also known as
 7   a predictive dialer, dialed numbers from a list, or dialed numbers from a database of
 8   telephone numbers, in an automatic and systematic manner. Defendants’ autodialer
 9   disseminated information en masse to Plaintiff and other consumers and is an ATDS
10   under the TCPA.
11         49.    The calls were made by The Lending Tree for telemarketing purposes,
12   specifically to apprise Plaintiff and others of the availability of loan lending services
13   of loan lending service companies such as Titan on whose behalf Lending Tree makes
14   said autodialing telephone calls.
15         50.    The Lending Tree is responsible for making the calls.
16         51.    Neither Plaintiff nor any other consumer ever provided prior express
17   consent under the TCPA to be called by Defendants.
18         52.    As a result of Defendants’ unlawful conduct, Plaintiff and the other
19   members of the Autodialed Class suffered actual damages and, under section 47
20   U.S.C. § 227(c)(5), Plaintiff and each member of the Autodialed Class are each
21   entitled to receive up to $500 in damages for each violation of 47 C.F.R. § 64.1200.
22         53.    Should the Court determine that Defendants’ conduct was willful and
23   knowing, the Court may, pursuant to Section 227(c)(5), treble the amount of statutory
24   damages recoverable by Plaintiff and the other members of the Autodialed Class.
25         54.    Plaintiff and the Autodialed Class members are also entitled to
26   injunctive relief and corresponding declaratory relief as necessary to prevent their
27

28
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                               -10-
Case 8:20-cv-00093-JVS-KES Document 9 Filed 02/11/20 Page 11 of 12 Page ID #:45




 1   future receipt of Defendants’ unlawful calls.
 2

 3                                PRAYER FOR RELIEF
 4         WHEREFORE, Plaintiff Nathan, on behalf of himself and the Class, prays
 5   for the following relief:
 6         A.     An order certifying the Class as defined above, appointing Plaintiff as
 7                the representative of the Class, and appointing his counsel as Class
 8                Counsel;
 9         B.     An order declaring that Defendants’ actions, as set out above, violate
10                the TCPA;
11         C.     An injunction requiring Defendants to cease all telemarketing calls to
12                cellphones whose owners/users have requested to no longer receive
13                calls, together with a declaration that Defendant used an ATDS in
14                violation of the TCPA;
15         D.     An award of actual monetary loss from such violations or the sum of
16                five hundred dollars ($500.00) for each violation, whichever is greater,
17                all to be paid into a common fund for the benefit of the Plaintiff and
18                the Class Members;
19         E.     An award of trebled damages if willful or knowing violations are
20                shown;
21         F.     An award of reasonable attorneys’ fees and costs to be paid out of the
22                common fund prayed for above; and
23         G.     Such other and further relief that the Court deems reasonable and just.
24   ///
25   ///
26   ///
27

28
                             FIRST AMENDED CLASS ACTION COMPLAINT
                                              -11-
Case 8:20-cv-00093-JVS-KES Document 9 Filed 02/11/20 Page 12 of 12 Page ID #:46




 1                                   JURY DEMAND
 2           Plaintiff requests a trial by jury of all claims that can be so tried.
 3

 4   DATED: February 11, 2020                        RIGHETTI ∙ GLUGOSKI, P.C.
 5
                                                     __/s/ John Glugoski__________
 6                                                     John Glugoski
 7                                                     Attorney for Plaintiff and the Class

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                           FIRST AMENDED CLASS ACTION COMPLAINT
                                              -12-
